DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on November 3, 2021 in which claims 1-12 are pending in this application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al. (US 2016/0284217).
 	In regard to claim 1, Lee et al. discloses a vehicle control device for performing an automatic driving control on a vehicle, the vehicle control device comprising: 
see at least [0476], [0477], [0490]-[0492], [0497]-[00504] and Figs. 19A, 19B); and 
 	perform the automatic driving control on the vehicle so that the vehicle stops at the stop position (see at least [0493]).

 	In regard to claim 2, Lee et al. discloses a storage portion in which map data showing a position of an obstacle disturbing the user when the user gets in or gets off the vehicle is stored (see at least [0476], [0477], [0490]-[0492], [0497]-[00504] and Figs. 3, 9A, 9B, 13B, 13C, 13C, 13E, 19A, 19B, 19C), wherein the electronic control unit refers to the map data and determines the stop position so that the obstacle is not placed in the space (see at least [0476], [0477], [0490]-[0492], [0497]-[00504] and Figs. 3, 9A, 9B, 13B, 13C, 13C, 13E, 19A, 19B, 19C).

 	In regard to claim 3, Lee et al. discloses wherein the electronic control unit refers to the map data and determines the stop position within a predetermined distance from a destination as a position where the user is to get in the vehicle or a position where the user in the vehicle is to get off the vehicle (see at least [0476], [0477], [0490]-[0492], [0497]-[00504] and Figs. 3, 9A, 9B, 13B, 13C, 13C, 13E, 19A, 19B, 19C).

In regard to claim 4, Lee et al. discloses wherein: the map data further shows an unsafe region where safety of the user is not secured (see at least [0476], [0477], [0490]-[0492], [0497]-[00504] and Figs. 3, 9A, 9B, 13B, 13C, 13C, 13E, 19A, 19B, 19C); and the electronic control unit refers to the map data and determines the stop position so that the stop position deviates from the unsafe region(see at least [0476], [0477], [0490]-[0492], [0497]-[00504] and Figs. 3, 9A, 9B, 13B, 13C, 13C, 13E, 19A, 19B, 19C). 

As to claims 7-10, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1-4.   As such, claims 7-10 are rejected for substantially the same reasons given for the corresponding claims 1-4 above and are incorporated herein.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0284217) in view of Sholingar et al. (US 20190371171).
In regard to claims 5, 6, 11 and 12, Lee et al. meets the limitations of claims 1 and 7 but does not particularly disclose wherein the electronic control unit is further 
Sholingar et al. discloses wherein the electronic control unit is further configured to detect an abnormality occurring in the vehicle or an abnormality occurring around the vehicle, find a degree of urgency corresponding to a type of the abnormality thus detected, and change the stop position in accordance with the degree of urgency (see at least [0023]-[0025], [0028]-0035]); wherein, when the degree of urgency of the detected abnormality is higher than a predetermined threshold, the electronic control unit is configured to change the stop position to a nearest position where the vehicle is stoppable (see at least [0023]-[0025], [0028]-0035]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee et al. with the degree of abnormality of hazard provided by Sholingar et al. because such modification as suggested by Sholingar et al. in [0005], would automatically readjust a vehicle position to correct for such hazards and improve the safety and convenience of passengers entering or exiting the vehicle.


Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant's submission of an information disclosure statement prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661